DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities: “claim1” should have a space between “claim” and “1.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/168,300 in view of Takeishi (US-7288466-B2) and further in view of Zhang et al. (US-20080067159-A1).
Co-pending Application No 16/168,300
Instant Application No 16/430,684
1. A laser processing apparatus comprising: 

a holding unit having a holding table holding a plate-shaped workpiece; 

a laser beam applying unit applying a laser beam to the workpiece held on the holding table to process the workpiece; 

and a liquid supply mechanism disposed at an upper portion of the holding unit, wherein the liquid supply mechanism includes a liquid chamber having a transparent plate positioned to form a gap between itself and an upper surface of the workpiece held on the holding 


a holding unit having a holding table holding a plate-shaped workpiece; 

a laser beam applying unit applying a pulsed laser beam to said workpiece held on said holding table to thereby process said workpiece; 

and a liquid supply mechanism supplying a liquid to said workpiece held on said holding table to provide a condition where said workpiece is immersed in said liquid; 

 of said transparent plate and an upper surface of said workpiece held on said holding table, said chamber being placed on the upper surface of said holding unit to define an enclosed space, liquid supplying means supplying said liquid into said enclosed space of said chamber to make the flow of said liquid through said spacing, liquid discharging means discharging said liquid from said enclosed space of said chamber, 

and restriction means restricting the flow of said liquid from said liquid discharging means to increase a pressure in said chamber in the condition where said enclosed space of said chamber is filled with said liquid, thereby compressing bubbles generated in said liquid by the application of said pulsed laser beam to said workpiece; 

said laser beam applying unit including a laser oscillator oscillating a pulsed laser and generating said pulsed laser beam, and focusing means focusing said pulsed laser beam generated from said laser oscillator and applying said pulsed laser beam through said transparent plate and said liquid present in said spacing to said workpiece held on said holding table.

2. The laser processing apparatus according to claim 1, wherein said laser beam applying unit further includes dispersing means dispersing a laser applying position where said pulsed laser beam is applied to said workpiece.

3. The laser processing apparatus according to claim 1, wherein the pressure in said chamber is maintained at 6 to 10 atmospheres

Although the claims are not identical, they are not patentably distinct from other because
	Regarding claim 1, the claim 1 of copending application recites all of the limitations except for a pulsed laser, the immersion of the workpiece in liquid, restriction means restricting the flow of said liquid from said liquid discharging means to increase a pressure in said chamber in the condition where said enclosed space of said chamber is filled with said liquid, thereby compressing bubbles generated in 
	The copending application recites “the workpiece held on the holding table inside the liquid chamber.”  Additionally, the copending application recites “a condenser condensing the laser beam emitted from the laser oscillator to apply the laser beam to the workpiece.”
It would have been obvious to one of ordinary skill in the art to know that a workpiece held inside a liquid chamber is equivalent to immersing the workpiece in liquid and that a condenser can be used to focus a laser beam.
Takeishi teaches a pulsed laser (column 14, line 63).
It would have been obvious to one of ordinary skill in the art to use a pulsed laser so that region can be ablated without damaging an area beyond that region that was intended to be ablated.
Zhang teaches restriction means (pressure source 14 or pump, fig. 1; Zhang also teaches a valve-  “A valve mechanism may be provided to the outlet 18,” para 0012) restricting the flow (obvious to restrict the flow using a valve) of said liquid (“to control the flow of pressurized liquid,” para 0012) from said liquid discharging means (“an outlet 18 configured to eject the pressurized liquid 15,” para 0012) to increase a pressure in said chamber (obvious to increase pressure using a pump; “a pressure source [pump] is coupled to the hollow focusing device and configured to feed a pressurized liquid through the hollow focusing device [chamber],” abstract) in the condition where said enclosed space of said chamber is filled with said liquid (liquid fills the hollowing focusing device 12 or chamber as shown in fig. 1), thereby compressing bubbles generated in said liquid by the application of said pulsed laser beam to said workpiece (“’a constant transparent liquid channel’ is maintained in a center portion of the cavity 38 because the bubbles are flushed away to the peripheral sides 46, 48 of the cavity 38,” para 0016 referring to fig. 2).  The advantage of using a pump and valve control system to pressurize the liquid, as taught by Zhang, to control the flow of the liquid in the chamber, as taught by Kagawa, is that Zhang, para 0016; see also fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kagawa to include a pump and valve system, in view of the teachings of Zhang, in order to flow pressurized water toward an outer periphery for the advantage of removing bubbles from a laser beam path so that bubbles do not distort the laser light during the ablation of a workpiece (Zhang, para 0016).
Regarding claim 2, Takeishi teaches a pulsed laser (column 14, line 63).
It would have been obvious to one of ordinary skill in the art to use a pulsed laser so that region can be ablated without damaging an area beyond that region that was intended to be ablated.
This is a provisional nonstatuatory double patenting rejection because the patentably indistinct claims have not in fact been patented.	
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,940,560 in view of Takeishi (US-7288466-B2) and further in view of Zhang et al. (US-20080067159-A1).

Co-pending Application No 16/172,959
Instant Application No 16/430,684
1. A laser processing apparatus comprising: 

a holding unit including a holding table configured to hold a plate-shaped workpiece; 

a laser beam irradiating unit configured to process the workpiece held on the holding table by irradiating the workpiece with a laser beam; 

and a liquid supply mechanism disposed on an upper portion of the holding unit; 

the liquid supply mechanism including a liquid chamber having a transparent plate positioned such that a gap is formed between the 


a holding unit having a holding table holding a plate-shaped workpiece; 

a laser beam applying unit applying a pulsed laser beam to said workpiece held on said holding table to thereby process said workpiece; 

and a liquid supply mechanism supplying a liquid to said workpiece held on said holding table to provide a condition where said workpiece is immersed in said liquid; 

said chamber being placed on the upper surface of said holding unit to define an enclosed space, liquid supplying means supplying said liquid into said enclosed space of said chamber to make the flow of said liquid through said spacing, liquid discharging means discharging said liquid from said enclosed space of said chamber, 

and restriction means restricting the flow of said liquid from said liquid discharging means to increase a pressure in said chamber in the condition where said enclosed space of said chamber is filled with said liquid, thereby compressing bubbles generated in said liquid by the application of said pulsed laser beam to said workpiece; 

said laser beam applying unit including a laser oscillator oscillating a pulsed laser and generating said pulsed laser beam, and focusing means focusing said pulsed laser beam generated from said laser oscillator and applying said pulsed laser beam through said transparent plate and said liquid present in said spacing to said workpiece held on said holding table.

2. The laser processing apparatus according to claim 1, wherein said laser beam applying unit further includes dispersing means dispersing a laser applying position where said pulsed laser beam is applied to said workpiece.

3. The laser processing apparatus according to claim 1, wherein the pressure in said chamber is maintained at 6 to 10 atmospheres

Regarding claim 1, the claim 1 of copending application recites all of the limitations except for a pulsed laser, the immersion of the workpiece in liquid, restriction means restricting the flow of said liquid from said liquid discharging means to increase a pressure in said chamber in the condition where said enclosed space of said chamber is filled with said liquid, thereby compressing bubbles generated in 
	The copending application recites “a liquid chamber having a transparent plate positioned such that a gap is formed between the transparent plate and a top surface of the workpiece held on the holding table.”  Additionally, the copending application recites “a condenser configured to condense the laser beam emitted from the laser oscillator and irradiate the workpiece.”
It would have been obvious to one of ordinary skill in the art to know that a workpiece inside a liquid chamber is equivalent to immersing the workpiece in liquid and that a condenser can be used to focus a laser beam.
Takeishi teaches a pulsed laser (column 14, line 63).
It would have been obvious to one of ordinary skill in the art to use a pulsed laser so that region can be ablated without damaging an area beyond that region that was intended to be ablated.
Zhang teaches restriction means (pressure source 14 or pump, fig. 1; Zhang also teaches a valve- “A valve mechanism may be provided to the outlet 18,” para 0012) restricting the flow (obvious to restrict the flow using a valve) of said liquid (“to control the flow of pressurized liquid,” para 0012) from said liquid discharging means (“an outlet 18 configured to eject the pressurized liquid 15,” para 0012) to increase a pressure in said chamber (obvious to increase pressure using a pump; “a pressure source [pump] is coupled to the hollow focusing device and configured to feed a pressurized liquid through the hollow focusing device [chamber],” abstract) in the condition where said enclosed space of said chamber is filled with said liquid (liquid fills the hollowing focusing device 12 or chamber as shown in fig. 1), thereby compressing bubbles generated in said liquid by the application of said pulsed laser beam to said workpiece (“’a constant transparent liquid channel’ is maintained in a center portion of the cavity 38 because the bubbles are flushed away to the peripheral sides 46, 48 of the cavity 38,” para 0016 referring to fig. 2).  The advantage of using a pump and valve control system to pressurize the liquid, as Zhang, para 0016; see also fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kagawa to include a pump and valve system, in view of the teachings of Zhang, in order to flow pressurized water toward an outer periphery for the advantage of removing bubbles from a laser beam path so that bubbles do not distort the laser light during the ablation of a workpiece (Zhang, para 0016).
Regarding claim 2, Takeishi teaches a pulsed laser (column 14, line 63).
It would have been obvious to one of ordinary skill in the art to use a pulsed laser so that region can be ablated without damaging an area beyond that region that was intended to be ablated.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding unit” in claim 1.
The generic placeholder is “holding unit.”  The functional language attributed to the holding unit that lacks structure in the claims is “chamber being placed on the upper surface of said holding unit to define an enclosed space.”
Structure “read into the claims” to support this functional limitation is “the holding means 30 includes a box-shaped holding base 31” (page 9, line 14)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “holding table to provide a condition.”  However, it is unclear how the structure of the holding table would provide a condition as no structure for the holding table is claimed.  Limitations from the Specification are not to be read into the claims.  It is also unclear what is included in the limitations of “a condition.”  Since there is no way of determining the requisite degree of the term “condition,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 1 recites the phrase “said chamber being placed on the upper surface of said holding unit to define an enclosed space.”  By using the terminology, “the upper surface,” the Applicant infers that an upper surface is inherent to the holding unit.  However, it is unclear how an “upper surface” is inherent.  Even though use of “holding unit” has invoked interpretation under 35 USC 112(f), which has allowed the examiner to bring the “box-shaped holding base” (see previous page) into the claims as structure to support this claimed limitation, it is still unclear how an “upper surface” would be inherent to a box-shaped holding base in the same manner as a diameter would be inherent to a circle.  Clearly, a circle will always have a diameter, but it is not always the case that a box-shaped holding base would inherently possess an upper surface.  Since there is no way of determining the requisite degree of the 
Claim 1 recites the limitation “plate-shaped workpiece.”  However, the Specification does not provide a definition for “plate-shaped” and use of this term would not be readily apparent to one of ordinary skill in the art.  Since there is no way of determining the requisite degree of the term “plate-shaped,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 2 recites the phrase “wherein said laser beam applying unit further includes dispersing means dispersing a laser applying position where said pulsed laser beam is applied to said workpiece.”  Referring to the Specification, the Applicant implies that a synonym for dispersing in this context is deflecting (page 24, line 4).   However, it is unclear how “a laser applying position” is dispersed or deflected.  Specifically, on page 9 of the Specification, the Applicant describes dispersing or deflecting the laser beam using mirrors.  For the purpose of the examination, the limitation claimed will be interpreted to recite “wherein said laser beam applying unit further includes dispersing means dispersing from a laser applying position where said pulsed laser beam is applied to said workpiece.”
Claim 3 is rejected based on its dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (JP-2002346785-A, relying on foreign version for drawings and provided English translation for disclosure) and further in view of Zhang et al. (US-20080067159-A1).
Regarding claim 1, Kagawa teaches a laser processing apparatus (“submerged laser processing apparatus,” abstract) comprising: a holding unit (fig. 1, examiner is construing the holding unit to be comprised of the table 50 and the base of the chamber 70) having a holding table (table 50, fig. 1) holding a plate-shaped workpiece (processing object 60, fig. 1; examiner could not find a definition for “plate-shaped” in the Specification; processing object 60 is plate-sized in its depiction in fig. 1 where its horizontal length is wider than its vertical length); a laser beam applying unit (laser oscillator 10, fig. 1) applying a pulsed laser beam (laser beam L, fig. 1; “laser oscillator for generating an ultraviolet pulse laser beam,” page 2, line 3) to said workpiece (processing object 60, fig. 1) held on said holding table (table 50, fig. 1) to thereby process said workpiece (“performing laser processing on the processing object,” page 1, lines 33-34); and a liquid supply mechanism (fig. 1, examiner is construing chamber 70, circulation pump 90, discharge port 92, discharge port 91, flow generator 100, and transparent boundary plate 41 as the liquid supply mechanism) supplying a liquid (“circulation pump 90 includes a discharge port 91 for supplying a liquid into the chamber 70,” page 5, line 7) to said workpiece (processing object 60, fig. 1) held on said holding table (table 50, fig. 1) to provide a condition where said workpiece is immersed in said liquid (as shown in fig. 1, the processing object 60 is immersed in water); said liquid supply mechanism including a chamber (chamber 70, fig. 1) having a transparent plate (transparent boundary plate 41, fig. 1) located above said holding table (table 50, fig. 1) with a spacing defined between a lower surface of said transparent plate and an upper surface of said workpiece (examiner is construing the spacing as the area between the processing object 60 and the transparent boundary plate 41) held on said holding table (table 50, fig. 1), said chamber (chamber 70, fig. 1) being placed on the upper surface (base of chamber 70, fig. 1) of said holding unit (table 50 and base of chamber 70, fig. 1) to define an enclosed space (space inside the chamber 70 according to fig. 1), liquid supplying means supplying said liquid into said enclosed space of said chamber (“circulation pump 90 includes a discharge port 91 for supplying a liquid into the chamber 70,” page 5, line 7) to make the flow of said liquid through said spacing (“The flow generator 100 discharges the supplied water from the discharge unit 100A. The discharged water flows uniformly in the vicinity of the emission surface of the transparent boundary plate 41 over the entire surface,” page 5, lines 12-13; thus, Kagawa teaches that a flow is formed by a flow generator 100 in the space between the processing object 60 or workpiece and the transparent boundary plate 41), liquid discharging means (discharge ports 91 and 92, fig. 1) “a discharge port 92 for discharging water ….drains water to the discharge port 91,” page 5, lines 7-10), said laser beam applying unit including a laser oscillator oscillating a pulsed laser and generating said pulsed laser beam (“a laser oscillator for generating an ultraviolet pulse laser beam,” page 2, line 3), and focusing means focusing said pulsed laser beam generated from said laser oscillator (“a lens for condensing the ultraviolet pulse beam,” page 2, lines 3-4) and applying said pulsed laser beam through said transparent plate and said liquid present in said spacing to said workpiece held on said holding table (fig. 1 shows the path for the laser beam L through the transparent plate 41, through the liquid, which is water, and to the processing object 60, which is on the table 50).  Kagawa does not explicitly disclose a restriction means restricting the flow of said liquid from said liquid discharging means to increase a pressure in said chamber in the condition where said enclosed space of said chamber is filled with said liquid, thereby compressing bubbles generated in said liquid by the application of said pulsed laser beam to said workpiece (although Kagawa teaches a circulation pump 90, Kagawa does not teach increasing the pressure or changing the velocity of the flow in the chamber).
However, in the same field of endeavor of radiating a workpiece immersed in water, Zhang teaches restriction means (pressure source 14 or pump, fig. 1; Zhang also teaches a valve- “A valve mechanism may be provided to the outlet 18,” para 0012) restricting the flow (obvious to restrict the flow using a valve) of said liquid (“to control the flow of pressurized liquid,” para 0012) from said liquid discharging means (“an outlet 18 configured to eject the pressurized liquid 15,” para 0012) to increase a pressure in said chamber (obvious to increase pressure using a pump; “a pressure source [pump] is coupled to the hollow focusing device and configured to feed a pressurized liquid through the hollow focusing device [chamber],” abstract) in the condition where said enclosed space of said chamber is filled with said liquid (liquid fills the hollowing focusing device 12 or chamber as shown in fig. 1), thereby compressing bubbles generated in said liquid by the application of said pulsed laser beam to said “’a constant transparent liquid channel’ is maintained in a center portion of the cavity 38 because the bubbles are flushed away to the peripheral sides 46, 48 of the cavity 38,” para 0016 referring to fig. 2).  The advantage of using a pump and valve control system to pressurize the liquid, as taught by Zhang, to control the flow of the liquid in the chamber, as taught by Kagawa, is that pressurized water can flow bubbles toward an outer periphery of the liquid chamber preventing bubbles from distorting the laser light while radiating a workpiece (Zhang, para 0016; see also fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kagawa to include a pump and valve system, in view of the teachings of Zhang, in order to flow pressurized water toward an outer periphery for the advantage of removing bubbles from a laser beam path so that bubbles do not distort the laser light during the ablation of a workpiece (Zhang, para 0016).
Kagawa, Fig. 1				Zhang, Figs. 1 and 2

    PNG
    media_image1.png
    657
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    656
    451
    media_image2.png
    Greyscale

Regarding claim 2, Kagawa teaches wherein said laser beam applying unit further includes dispersing means (mirror 20, fig. 1; Applicant describes using mirrors to disperse the laser beam on page 24 of the Specification) dispersing from a laser applying position (position of the laser oscillator 10 in fig. 1 of the drawings) where said pulsed laser beam is applied to said workpiece (“laser light generated by the laser generating means is applied to a processing object disposed at a predetermined position in the liquid,” page 11, lines 23-24).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kagawa and Zhang as applied to claims 1-2 above, and further in view of Takeishi et al. (US-7288466-B2).
Kagawa and Zhang teach the combined invention as described above but do not explicitly disclose wherein the pressure in said chamber is maintained at 6 to 10 atmospheres.
However, in the same field of endeavor of radiating a workpiece (Takeishi uses term “wafer”) immersed in water, Takeishi teaches wherein the pressure in said chamber is maintained at 6 to 10 atmospheres (“a pressure control unit is added to the air current unit shown in FIG. 2… in a state in which a pressure of 10 atm,” column 27, lines 49-55).  The advantage of pressurizing the chamber to 10 atm, as taught by Takeishi, in the laser processing apparatus, as taught by Kagawa, is that the bubble diameter can be reduced, and the number of particles sticking to the inside/outside of the region where the workpiece is being ablated can also be remarkably reduced (Takeishi, column 27, lines 59-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kagawa to pressurize the chamber to 10 atm, in view of the teachings of Takeishi, in order to reduce the size of the bubbles which is known to remarkably reduce the number of particles sticking to the region where the workpiece is being ablated (Takeishi, para 0016).


Takeishi, fig. 2

    PNG
    media_image3.png
    708
    478
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikegami et al. (US-6475285-B2) teaches a polygon mirror.
Inomata et al. (JP-H07-256479-A) teaches an invention similar to Kagawa but where the transparent plate is not slanted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        4/29/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761